

Exhibit 10.3


October 3, 2012
Mr. Celso White
10058 Whistling Elk Dr
Littleton, CO 80127


Dear Celso,
It is with great pleasure that I offer you the position on Chief Supply Chain
Officer, Molson Coors Brewing Company, reporting to me effective January 1,
2013.
Base Compensation: Your monthly base compensation will be $29,167, which
represents an annualized amount of $350,000.
Annual Molson Coors Incentive Plan (MCIP): You will continue to participate in
the MCIP subject to the plan rules. The bonus target for your new position is
currently 75% of your eligible earnings. The MCIP is reviewed on an annual basis
and details of the plan are subject to change to align with and support ongoing
business needs. Key highlights and specific terms of the MCIP are located in the
program brochure.
Long-Term Incentive: You will continue to be eligible to participate in the
Molson Coors Long-Term Incentive Plan (LTIP) according to your grade level in
the Company. The current annual LTIP target for your new role is $400,000. The
annual target LTIP value is reviewed on an annual basis and set by the Board of
Directors. The annual grant of LTIP is based on your manager’s assessment of
individual performance to determine the participation and level of grant within
a determined range. All final LTIP awards at your new level are approved by the
Compensation and Human Resources Committee of the Board of Directors.
Executive compensation is reviewed annually and adjustments can be made to
targets and ranges for base pay, short-term incentive or long term incentive
components of the total compensation package. Additionally, the types of
vehicles used by Molson Coors to fulfill the annual target compensation of the
LTIP component of pay are typically reviewed annually and may be modified.
Executive Financial Planning: You are eligible for a maximum reimbursement of
$10,000 per year to cover financial and tax planning. This amount is paid to you
in equal monthly installments.
Executive Life Insurance: You will be provided with life insurance for six times
your base pay. This is in addition to the two times life insurance that you
receive annually as part of our employee benefits program.
Benefits: You will continue to be eligible to participate in the Molson Coors
Benefit plan. The benefit plan includes comprehensive coverage in Medical,
Dental, Short and Long Term Disability, Group Life Insurance and Accident
Insurance. You will also continue to be eligible to participate in the 401(k)
plan.
In your new position, you will be eligible for an annual executive physical from
the University of Colorado Hospital. Details of the program will be provided by
the Hospital after you assume your new role.


1



--------------------------------------------------------------------------------




Vacation: You will be eligible to receive 200 hours of paid vacation per
calendar year.
Transportation Benefit: Molson Coors is currently offering a free RTD EcoPass
for your public transportation needs and pre-tax parking funds to help off-set
some of the transportation costs you may incur. Your position entitles you to
$100.
We hope for a mutually rewarding relationship. You should know, however, that
your employment is “at will”. That means you may terminate your employment at
any time, with or without cause or notice, and we reserve the same right. This
“at-will” relationship may not be modified except in writing signed by the
Global Chief People and Legal Officer of Molson Coors Brewing Company. Finally,
Molson Coors Brewing Company reserves the right to modify its policies and the
terms of your employment as it deems appropriate.
Celso, I am very excited for you to assume this key leadership role on my team!
Please let me know if you have any questions.
Sincerely,




/s/ Peter Swinburn____________
Peter Swinburn
Chief Executive Officer


cc: Sam Walker


Please acknowledge your acceptance of this offer by signing below and returning
this letter by October 15, 2012.


Offer Accepted: /s/ Celso White__________________________________
Celso White


Date: 10/15/12________________


2

